PER CURIAM
This ballot title case concerns an initiative measure which, if passed, would increase the state tax on malt beverages (such as beer) and cigarettes. The petitioner, being dissatisfied with the ballot title certified by the Attorney General under ORS 250.067(2), has petitioned the Supreme Court for a different ballot title.
We have considered the petitioner’s objections to the ballot title previously certified by the Attorney General. The Attorney General’s certified ballot title substantially complies with the requirements of ORS 250.035 to ORS 250.039.1 Accordingly, we certify it to the Secretary of State. ORS 250.075. The ballot title we certify reads as follows:
FINANCES INTERCOLLEGIATE ATHLETIC FUND BY INCREASING MALT BEVERAGE, CIGARETTE TAXES
QUESTION: Shall taxes on malt beverages (such as beer) and cigarettes be increased in order to finance an Intercollegiate Athletic Fund?
EXPLANATION: Amends Oregon statutes. Increases malt beverage (beer, ale, etc.) tax by 10 cents per gallon. Prohibits further increases in malt beverage tax until after December 1999. Increases cigarette tax by one cent per 20 cigarette package. Money from increased taxes goes into new Intercollegiate Athletic Fund to assist sports programs, profitable or not. State Board of Higher Education divides Fund money based on athletic conferences in which schools compete, and schools’ efforts to get private help for sports programs.
Ballot title certified.

 ORS 250.085(4) provides:
“The court shall review the title for substantial compliance with the requirements of ORS 250.035 and 250.039, and shall certify a title meeting this standard to the Secretary of State.”